Citation Nr: 1543519	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-14 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for scarring and keloid of the anterior neck, secondary to thyroid surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she sustained additional disability in the form of keloid scarring as a result of a partial thyroidectomy, which was performed by a VA physician on July 7, 2009.  Although the claims folder contains VA and private treatment records dated before, during, and after the time of the Veteran's partial thyroidectomy, these records do not include a copy of any signed informed consent from the Veteran.  Signature consent is required for all VA diagnostic and therapeutic treatments or procedures that require the use of sedation.  See 38 C.F.R. § 17.32(d) (2014).  The Veteran has contended that she was advised of the risks of keloid formation, and that her VA doctor promised that she would receive steroid injections to minimize the risk of harmful scarring.  In addition, a July 8, 2006 post-operative note indicated that the Veteran participated in a "thorough discussion of risks and benefits involving the [thyroidectomy]" prior to the procedure.  However, there is no written documentation of record establishing the Veteran's informed consent.  Therefore, a remand is required in order to obtain a copy of the signed informed consent for the July 7, 2009 partial thyroidectomy.  In addition, a medical opinion should be obtained for the purpose of determining whether the Veteran's scarring is consistent with the degree of care that would be expected of a reasonable health care provider.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure a copy of the Veteran's signed informed consent for the July 7, 2009 partial thyroidectomy performed by her VA doctor.  All attempts to secure this informed consent form, and any response received, should be documented in the claims file.  If no informed consent is available, a response to that effect is required and should be documented in the file.

2.  The AOJ should then return the claims file to the examiner who completed the January 2012 examination for an addendum regarding the Veteran's post-thyroidectomy scarring.  If unavailable, records should be forwarded to another qualified examiner.  If the examiner determines another examination is necessary then such should be arranged.

In the addendum, the examiner is asked to opine as to whether the Veteran's post-thyroidectomy scarring reflects:

(a) 	carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA prior to and in furnishing hospital care, medical or surgical treatment, or examination; or

(b) 	an event not reasonably foreseeable.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing the requested actions, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and her representative must be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

